Citation Nr: 9927917	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as testicular tumors and benign prostatic 
hyperplasia, on a direct basis and as a result of exposure to 
Agent Orange.

2.  Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease of the lumbar spine 
with L-5 and S-1 radiculopathy.

3.  Entitlement to service connection for the residuals of a 
head injury, claimed as encephalopathy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty for a period of over 18 
years, and retired in June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a genitourinary disorder on a direct basis and as a result of 
exposure to Agent Orange, for a back disorder, claimed as 
degenerative joint disease of the lumbar spine with S-1 
radiculopathy, and for the residuals of a head injury, 
claimed as encephalopathy.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's currently diagnosed testicular tumors and 
benign prostatic hyperplasia are not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam, nor are they shown to be etiologically or causally 
related to active duty service or any incident therein.  
There is no evidence of prostate cancer.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of degenerative joint 
disease of the lumbar spine with L-5 and S-1 radiculopathy, 
nor the chronic residuals of a low back injury.

4.  The evidence does not relate the current lumbar spine 
disorder with any event or occurrence on active duty service.

5.  The veteran has not submitted evidence of a medical nexus 
between in-service treatment for low back pain and the 
currently-diagnosed degenerative joint disease of the lumbar 
spine with L-5 and S-1 radiculopathy.

6.  The evidence does not relate the veteran's current 
headaches with any event or occurrence on active duty 
service.

7.  The veteran has not submitted evidence of a medical nexus 
between in-service hospitalization for encephalopathy and the 
currently-diagnosed headaches.

8.  Encephalopathy is not currently shown based on the 
evidence submitted for the record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a 
genitourinary disorder, claimed as testicular tumors and 
benign prostatic hyperplasia, on a direct basis and as a 
result of exposure to Agent Orange during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a), 3.309 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a back 
disorder, claimed as degenerative joint disease of the lumbar 
spine with L-5 and S-1 radiculopathy.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the residuals 
of a head injury, claimed as encephalopathy.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  Certain chronic diseases, 
including arthritis, will be presumed to have been incurred 
in service if manifested to a degree of ten percent within 
one year of service separation.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for a Genitourinary 
Disorder, Claimed as Testicular Tumors and Benign Prostatic 
Hyperplasia, on a Direct Basis and as a Result of Exposure to 
Agent Orange

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he is entitled to 
service connection for a genitourinary disorder.  
Specifically, in September 1996, he filed a claim for a 
prostate disorder on a direct basis, which was denied by 
rating decision dated in July 1997.  In October 1997, he 
filed a substantive appeal and asserted an alternative theory 
that he was exposed to Agent Orange during his service in 
Vietnam and as a result of this exposure he acquired a 
prostate disorder.  The Agent Orange claim was denied by 
rating decision dated in March 1998.  Given the current 
procedural posture of the claim, the Board will consider the 
claim on both a direct and secondary basis.

The first mention of a prostate disorder in the claims file 
is an April 1996 private treatment note, wherein the treating 
physician noted that the veteran had a history of blood from 
the penis since the previous weekend.  There were no other 
significant medical illnesses noted.  A follow-up note one 
month later diagnosed prostatic hypertrophy with a total 
obstruction and massive benign prostatic hypertrophy, and the 
veteran underwent a urethral calibration and dilatation, 
video-assisted cystourethroscopy, and bilateral retrograde 
pyelogram.  In September 1996, the veteran noted a nodule of 
the left testicle.  A past medical history of benign cysts on 
the right testicle in 1991 and 1993 was noted.  In November 
1996, a biopsy of a left testicular mass revealed benign 
epididymis with fibromuscular hyperplasia.  In May 1998, the 
veteran was awarded benefits under the Social Security Act 
based, in part, on testicular cysts and prostatic 
hyperplasia.

At a personal hearing in June 1998, the veteran testified 
that he was exposed to Agent Orange while serving in the 
waters off Vietnam on and off from 1962 to 1966.  He admitted 
that the doctors did not tell him that the testicular tumors 
were related to Agent Orange but they were perplexed as to 
why he had recurrences of the tumors.  He noted that the 
tumors were not cancerous because they had not reached that 
stage.  The veteran's service representative stressed that he 
believed that the testicular tumors and benign prostate 
hyperplasia were in the presumptive diseases protected by VA 
as linked to Agent Orange exposure.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, neither the currently-diagnosed benign 
testicular cysts nor prostatic hyperplasia are diseases which 
warrant service connection on a presumptive basis for 
exposure to Agent Orange.  38 C.F.R. § 3.309 (1998).  The 
operative note from the veteran's surgery is clear that the 
tumors were not malignant and no cancer was present.  Because 
testicular cysts and prostatic hyperplasia are excluded from 
the diseases for which presumptive service connection on the 
basis of Agent Orange exposure is warranted, the claim must 
be denied as it is not well grounded.  See McCartt v. West, 
12 Vet. App. 164 (1999).

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the prostate disorder or testicular tumors with any 
in-service occurrence or event.  Specifically, there was no 
mention of any such disorder in service, nor has any medical 
examiner attributed the current genitourinary conditions to 
the veteran's active service, nor did they indicate evidence 
that they were of long standing duration.  Thus, a direct 
causal link between the veteran's claimed genitourinary 
disorders and exposure to Agent Orange or active duty service 
has not been demonstrated.  The Board notes that in a July 
1997 statement the veteran related that he had a testicular 
operation performed in service during the period from 1969 to 
1971, that extensive scarring and tumors resulted from that , 
the "latter having been recalled from a urological consult 
with Dr. J. Goodman-Urologic Institute."  However, service 
medical records for the period show only a note of 6 weeks 
post vasectomy and treatment for urethral discharge.  The 
records of the Urologic Institute have been obtained and 
include notation by Dr. Goodman but do not contain any 
indication of a relationship between his current 
genitourinary disorders and service.  The Board has 
thoroughly reviewed the claims file and finds no evidence of 
any plausible claim, nor any claim for which entitlement is 
permitted under the law.

II.  Entitlement to Service Connection for a Back Disorder, 
Claimed as Degenerative Joint Disease of the Lumbar Spine 
with L-5 and S-1 Radiculopathy

A review of the veteran's service medical records reveals 
that he was treated in April 1960 for a sore back after 
lifting.  He was treated with heat and returned to duty.  In 
September 1970, he sought treatment for pain in the left leg.  
He had full range of motion of the spine and the clinical 
impression was questionable sciatica.  In January 1973 he 
complained of low back strain.  In November 1974, he reported 
low back pain with a seven day history of urinary tract 
infection.  Despite these isolated incidents of back 
symptomatology, multiple service examinations failed to 
reveal the chronic residuals of a low back disorder.  
Moreover, the June 1978 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
spine.

In July 1997, the veteran filed a claim for degenerative 
joint disease and indicated that he was told that he had an 
infection in the L-5 nerve with a calcium build-up.  In a 
December 1997 VA spine examination report, he reported that 
he developed burning in his left leg in July 1997 and that he 
was diagnosed with arthritis of the lumbar spine in October 
1997.  He denied any back injury and observed that he 
developed back pain in 1994 or 1995.  He denied a history of 
infection of the spinal cord but indicated that he was told 
that he had bony spurs at L-5.  Medications included 
Sulindac, Doxycycline, Fluoxetine, and Tylenol.  After a 
physical examination, the examiner diagnosed degenerative 
joint disease of the lumbar spine.  In an addendum, the 
examiner specifically noted that the etiology of the 
veteran's lumbar spine disorder was degenerative arthritis 
which was attributed to normal wear and tear of the 
activities of daily living. 

In a May 1998 Social Security Administration disability 
award, the veteran was noted to have filed a claim for 
disability in December 1996.  A finding was made that the 
veteran sought treatment in November 1996 for low back pain 
and was diagnosed with benign prostatic hypertrophy.  
Thereafter, in October 1997, he was diagnosed with 
degenerative joint disease of the spine and was prescribed 
Clinoril.  He later complained of back pain in December 1997 
and February 1998.

In a June 1998 personal hearing, the veteran testified that 
he had bone spurs on his lumbar spine.  He related that he 
sought treatment for back pain on multiple occasions while in 
the Navy and stated that he had had problems with his back 
since discharge.  He reported that he had had strong pains in 
his back since the 1980s, which had gotten worse.  He was in 
pain management therapy and was being seen at the pain clinic 
as well.  He used a cane for support and experienced numbness 
and pain.  Upon further questioning, he indicated that he was 
not told anything in service about his back, just treated 
with heat and returned to duty.  He reflected that he was 
treated shortly after discharge and subsequently through the 
years.

Based on the evidence outlined above, the Board concludes 
that the veteran's claim is not well grounded.  Specifically, 
the Board accords significant probative weight to the recent 
VA examination wherein the examiner concluded that the 
veteran's lumbar spine disability was due to normal wear and 
tear; thus, logically, not due to service.  The Board makes 
this finding upon the basis that the VA examiner had the 
veteran's claims file for review prior to the examination.  
In addition, the Board notes that the VA examiner focused 
upon the critical inquiry of this appeal; that is, whether 
the veteran's lumbar spine disorder claimed on appeal was 
related to his military service.  Further, during the 
examination, but in contradiction to his testimony, the 
veteran admitted that he did not develop problems with his 
back until 1994 or 1995, more than 16 years after service 
separation, and arthritis was first shown after that.  
Moreover, he denied any type of back injury, in-service or 
otherwise.  This is consistent with the examiner's conclusion 
that the veteran's back disorder is due to normal wear and 
tear.  

Further, the Board is persuaded by the lack of medical 
evidence essentially until just prior to the time the veteran 
filed his claim.  Notwithstanding his testimony, he has 
failed to show treatment prior to the 1990s.  This is 
supported by a June 1988 outpatient treatment note wherein 
the veteran related that he had not undergone a physical for 
nearly 10 years and had no complaints with respect to his 
back.  Finally, the Board notes the veteran's in-service 
complaints of back pain on three occasions; however, each of 
these incidents appeared to be acute and transitory and 
without chronic residuals as evidenced by the lack of on-
going treatment and negative subsequent service examinations 
with respect to his spine.  Accordingly, as there is no 
evidence of a medical nexus between the veteran's complaints 
of in-service back pain and the current low back disorder, 
the claim is not well grounded.

III.  Entitlement to Service Connection for the Residuals of 
a Head Injury, Claimed as Encephalopathy

The Board notes that the veteran initially filed a claim in 
1978 for the residuals of a head injury due to an apparent 
in-service football injury.  That claim was denied by letter 
dated in January 1979 after the veteran failed to report for 
an examination.  In September 1997, the veteran filed a claim 
for a head injury and maintained that he had never received 
the notice directing him to report for a physical examination 
in 1978.  The RO considered this a new claim for entitlement 
to service connection for the residuals of a head injury and 
undertook de novo review of the claim.  The Board agrees with 
this analysis and will do likewise.

A review of the veteran's service medical records reveals 
that the veteran was hospitalized in November 1965 for nine 
days with encephalopathy due to unknown etiology, suspected 
trauma.  Apparently he had symptoms of acute "dioplia" and 
loss of balance one day after playing football and receiving 
numerous blows to the head.  During the hospitalization, he 
was lethargic but arousable, oriented, and with a gait that 
tended to stagger to the left.  The discharge note indicated 
that he was lethargic for 36 hours and subsequently became 
more alert and by the third day had only mild difficulty on 
converging.  By the fifth hospital day, he reportedly had no 
symptoms whatsoever.  The treating physician concluded that 
the veteran experienced a mild transient lesion presumably 
secondary to repetitive trauma while playing football, but 
possibly a secondary vascular lesion or a demyelinating 
lesion.  A further work-up was recommended if the symptoms 
returned.  However, multiple service examinations thereafter, 
including the June 1978 separation examination report, failed 
to indicate any head injury residuals or related symptoms.  

Post service medical records are essentially negative for 
treatment or diagnosis of the chronic residuals of a head 
injury.  In a June 1988 outpatient treatment note, the 
veteran related that he had not had a medical examination for 
ten years.  He was on no medication and had received no 
treatment.  The examiner reported that the veteran was in 
generally good health and noted a past medical history of a 
head injury in 1962 with a severe concussion but no fracture.  

In September 1997, the veteran filed the current claim.  In a 
December 1997 VA neurological examination report, he related 
that he had an episode in service where he had difficulty 
walking a straight line.  He was hospitalized and indicated 
that he was unconscious for ten days.  Apparently, no clear 
etiology of his symptoms was found.  He also underwent a 
psychiatric evaluation at that time.  He complained of 
headaches, which caused him to drive off to the right and 
become easily "miffed."  Headaches were described as 
pressure-like discomfort on the right side of his head.  The 
examiner noted that a detailed neurological examination was 
normal.  The final diagnoses included headaches, and a prior 
episode of unknown etiologic loss of consciousness.

At a personal hearing in June 1998, the veteran testified 
that he first experienced headaches in Vietnam in 1963 or 
1964.  Thereafter, he returned to his home port and engaged 
in a game of football.  At the end of the game, he had 
difficulty walking a straight line and was ultimately 
hospitalized in a coma for ten to twelve days.  No reason for 
his symptoms was ever determined.  He complained of current 
sporadic headaches, which he attributed to being normal.  He 
reflected that during service, he had up to three to four 
headaches per week, but now had two or three a month.  He 
denied problems walking a straight line but noted that he 
tended to veer to the right when driving and favored his 
right side more.  Upon further questioning, he described the 
headaches as a heaviness from the left center toward the 
forehead, about 7/10 in pain, which caused him to stop what 
he was doing.  He reported that they did not last longer than 
four hours and he treated them with Tylenol and sleep.  He 
remarked that they are the same as his headaches in service.  
He admitted that he never sought treatment for headaches 
after service separation and had never been hospitalized for 
headaches.  

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current complaints of headaches with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his injury in 
service is related to the headaches.  The mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
headaches with an event or incurrence while in service, will 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Specifically, there is no medical evidence that any examiner 
has attributed his current complaints of headaches to either 
an in-service incident of encephalopathy nor to the claimed 
in-service headaches.  The Board notes that the service 
medical records are negative for treatment or diagnosis of 
headaches, either prior to, during, or after the veteran's 
hospitalization for encephalopathy.  Moreover, despite the 
veteran's testimony that he was comatose for ten to twelve 
days, the contemporaneous service medical records indicate 
that he was lethargic but arousable and oriented for 36 hours 
and completely symptom-free after five days of 
hospitalization.  In addition, the Board is particularly 
persuaded by the lack of medical treatment for headaches or 
encephalopathy since service separation.  That is, post-
service medical evidence does not indicate that he is 
currently being treated or has ever been treated for 
headaches or encephalopathy.  

While the veteran has indicated that he has experienced 
headaches, which he attributes to the in-service episode of 
encephalopathy, it must be emphasized that the medical 
evidence of record does not show that any residuals of an in-
service head injury are exhibited at this time.  Although the 
most recent VA examination diagnosed headaches, the VA 
examiner did not attribute the diagnosis to the veteran's in-
service hospitalization for encephalopathy.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for the residuals of a 
head injury, claimed as encephalopathy, could be granted.  
The Board accordingly finds that his claim for service 
connection for these residuals is not well grounded and is 
therefore denied.

In conclusion, with respect to all the claims, the Board has 
considered the veteran's statements and sworn testimony that 
his claims on appeal were the result of his military service.  
Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between his claims on appeal and his 
active duty service.  The veteran lacks the medical expertise 
to offer an opinion as to the diagnosis of any current 
disorder, as well as to the medical causation of the claimed 
disabilities.  Id.  In the absence of competent, credible 
evidence of a causal relationship, service connection is not 
warranted as the claims are not well grounded.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  Thus, the Board finds that there is no competent 
clinical evidence of record indicating that the veteran's 
claims on appeal were attributable to or the result of his 
military service.  Therefore, the Board must conclude that 
the veteran's claims are not well grounded and are, 
therefore, denied.


ORDER

Entitlement to service connection for a genitourinary 
disorder, claimed as testicular tumors and benign prostatic 
hyperplasia, on a direct basis and as a result of exposure to 
Agent Orange, is denied on the basis that the claim is not 
well grounded.

Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease of the lumbar spine 
with L-5 and S-1 radiculopathy, is denied on the basis that 
the claim is not well grounded.

Entitlement to service connection for the residuals of a head 
injury, claimed as encephalopathy, is denied on the basis 
that the claim is not well grounded.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeal

 

